 Case 2:13-cv-08669 Document 154 Filed 12/07/20 Page 1 of 14 PageID #: 16759

                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


BARBARA VINCENT, et al.,
                      Plaintiffs,


v.                                              Civil Action No. 2:13-cv-08669


BOSTON SCIENTIFIC CORPORATION,
                      Defendant.


                       MEMORANDUM OPINION AND ORDER
          Pending before the court are several Daubert motions filed by both the

defendant and the plaintiffs. Briefing is complete regarding these motions, and the

motions are now ripe for consideration.

     I.      Background

          This case resides in one of seven Multidistrict Litigations (“MDLs”) assigned

to me by the Judicial Panel on Multidistrict Litigation concerning the use of

transvaginal surgical mesh to treat pelvic organ prolapse (“POP”) and stress urinary

incontinence (“SUI”). This case resides in the Boston Scientific Corporation (“BSC”)

MDL, MDL No. 2326. The parties have disclosed experts to render opinions regarding

the elements of the case's various causes of action, and the instant motions involve

the parties' efforts to exclude or limit the experts’ opinions pursuant to Daubert v.

Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).
 Case 2:13-cv-08669 Document 154 Filed 12/07/20 Page 2 of 14 PageID #: 16760

   II.      Legal Standard

         Under Federal Rule of Evidence 702, expert testimony is admissible if it will

“help the trier of fact to understand the evidence or to determine a fact in issue” and

(1) is “based upon sufficient facts or data” and (2) is “the product of reliable principles

and methods,” which (3) has been reliably applied “to the facts of the case.” Fed. R.

Evid. 702. A two-part test governs the admissibility of expert testimony. The evidence

is admitted if it “rests on a reliable foundation and is relevant.” Daubert, 509 U.S. at

597. The proponent of expert testimony does not have the burden to “prove” anything.

However, he or she must “come forward with evidence from which the court can

determine that the proffered testimony is properly admissible.” Md. Cas. Co. v.

Therm-O-Disc, Inc., 137 F.3d 780, 783 (4th Cir. 1998).

         The district court’s role as gatekeeper is an important one. “[E]xpert witnesses

have the potential to be both powerful and quite misleading;” the court must “ensure

that any and all scientific testimony . . . is not only relevant, but reliable.” Cooper v.

Smith & Nephew, Inc., 259 F.3d 194, 199 (4th Cir. 2001) (citing Daubert, 509 U.S. at

588, 595; Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999) ). I

“need not determine that the proffered expert testimony is irrefutable or certainly

correct. As with all other admissible evidence, expert testimony is subject to testing

by ‘[v]igorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof.’” United States v. Moreland, 437 F.3d 424, 431

(4th Cir. 2006) (alteration in original) (citation omitted) (quoting Daubert, 509 U.S.

at 596); see also Md. Cas. Co., 137 F.3d at 783 (“All Daubert demands is that the trial

judge make a ‘preliminary assessment’ of whether the proffered testimony is both

reliable . . . and helpful.”).

                                             2
 Case 2:13-cv-08669 Document 154 Filed 12/07/20 Page 3 of 14 PageID #: 16761

      Daubert mentions specific factors to guide the overall relevance and reliability

determinations that apply to all expert evidence. They include (1) whether the

particular scientific theory “can be (and has been) tested”; (2) whether the theory “has

been subjected to peer review and publication”; (3) the “known or potential rate of

error”; (4) the “existence and maintenance of standards controlling the technique’s

operation”; and (5) whether the technique has achieved “general acceptance” in the

relevant scientific or expert community. United States v. Crisp, 324 F.3d 261, 266

(4th Cir. 2003) (quoting Daubert, 509 U.S. at 593–94).

      Despite these factors, “[t]he inquiry to be undertaken by the district court is ‘a

flexible one’ focusing on the ‘principles and methodology’ employed by the expert, not

on the conclusions reached.” Westberry, 178 F.3d at 261 (quoting Daubert, 509 U.S.

at 594–95); see also Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999) (“We

agree with the Solicitor General that ‘[t]he factors identified in Daubert may or may

not be pertinent in assessing reliability, depending on the nature of the issue, the

expert’s particular expertise, and the subject of his testimony.’” (alteration in

original)); see also Crisp, 324 F.3d at 266 (noting “that testing of reliability should be

flexible and that Daubert’s five factors neither necessarily nor exclusively apply to

every expert”).

      With respect to relevancy, Daubert also explains:

             Expert testimony which does not relate to any issue in the
             case is not relevant and, ergo, non-helpful. The
             consideration has been aptly described by Judge Becker as
             one of “fit.” “Fit” is not always obvious, and scientific
             validity for one purpose is not necessarily scientific validity
             for other, unrelated purposes . . . . Rule 702’s “helpfulness”
             standard requires a valid scientific connection to the
             pertinent inquiry as a precondition to admissibility.

Daubert, 509 U.S. at 591–92 (citations and internal quotation marks omitted).
                                            3
 Case 2:13-cv-08669 Document 154 Filed 12/07/20 Page 4 of 14 PageID #: 16762

      Ultimately, the district court has broad discretion in determining whether to

admit or exclude expert testimony, and the “the trial judge must have considerable

leeway in deciding in a particular case how to go about determining whether

particular expert testimony is reliable.” Cooper, 259 F.3d at 200 (quoting Kumho Tire,

526 U.S. at 152).

   III.   Preliminary Matter

      I begin by addressing a preliminary matter that affects many of the Daubert

motions. Both parties consistently challenge experts’ opinions as improper state-of-

mind or legal-conclusion testimony. As I have maintained throughout these MDLs, I

will not permit the use of experts to usurp the jury’s fact-finding function by allowing

an expert to testify as to a party’s knowledge, state of mind, or whether a party acted

reasonably. See, e.g., In re C. R. Bard, Inc., 948 F. Supp. 2d 589, 611 (S.D. W. Va.

2013) (excluding expert opinions on the defendant’s knowledge, state of mind, alleged

bad acts, failures to act, and corporate conduct and ethics). The reasonableness of

conduct and a party’s then-existing state of mind “are the sort of questions that lay

jurors have been answering without expert assistance from time immemorial,” and

therefore, these matters are not appropriate for expert testimony. Kidder v. Peabody

& Co. v. IAG Int’l Acceptance Grp., N.V., 14 F. Supp. 2d 391, 404 (S.D.N.Y. 1998); see

also In re Rezulin Prods. Liab. Litig., 309 F. Supp. 2d 531, 546 (S.D.N.Y. 2004)

(“Inferences about the intent and motive of parties or others lie outside the bounds of

expert testimony.”). Likewise, “opinion testimony that states a legal standard or

draws a legal conclusion by applying law to the facts is generally inadmissible.”

United States v. McIver, 470 F.3d 550, 562 (4th Cir. 2006). An expert may not state

his opinion using “legal terms of art,” such as “defective,” “unreasonably dangerous,”

                                           4
 Case 2:13-cv-08669 Document 154 Filed 12/07/20 Page 5 of 14 PageID #: 16763

or “proximate cause.” See Perez v. Townsend Eng'g Co., 562 F. Supp. 2d 647, 652

(M.D. Pa. 2008).

         I have diligently applied these rules to previous expert testimony, and I

continue to apply them in this case. This does not mean that each objection to state-

of-mind or legal-conclusion testimony raised in these motions is valid. But I will not

parse the numerous reports and thousand-page depositions for each expert to

determine the validity of these same objections. Instead, the onus is on counsel to

tailor expert testimony at trial in accordance with the above directive. Therefore,

unless otherwise necessary, the remainder of this opinion does not address objections

brought against an expert based on improper state-of-mind or legal-conclusion

testimony.

   IV.      BSC’s Daubert Motions

            a. Dr. Niall Galloway, M.D.

         BSC raises a number of objections to the testimony of Dr. Niall Galloway. [ECF

No. 30]. I have addressed all of these objections before in Heatherly v. Boston Sci.

Corp., No. 2:13-cv-00702, 2018 WL 3797507 (S.D. W. Va. Aug. 9, 2018). I adopt my

reasoning and findings in Heatherly here. As such, BSC’s Motion with regard to Dr.

Galloway’s opinions on alphabetizing risks in DFU trails and his opinions on trocars

is GRANTED, and these opinions are EXCLUDED. The remaining objections in

BSC’s Motion are DENIED. BSC’s Motion [ECF No. 30] is GRANTED in part and

DENIED in part.

            b. Michael Thomas Margolis, M.D.

         BSC seeks to exclude the testimony of Michael Thomas Margolis, M.D. Dr.

Margolis is a pelvic floor surgeon and urogynecologist who offers general causation

                                            5
 Case 2:13-cv-08669 Document 154 Filed 12/07/20 Page 6 of 14 PageID #: 16764

opinions in this case. I have addressed these objections in Sanchez v. Boston Scientific

Corp., No. 2:212-cv-05762, 2014 WL 4851989 (S.D. W. Va. Sept. 29, 2014). I adopt my

reasoning and findings from Sanchez. As such, BSC’s Motion with regard to Dr.

Margolis’s failure to consider contrary studies and his opinion on a lack of long-term

data on reliability ground is DENIED. BSC goes on to challenge opinions offered by

Dr. Margolis that were not disclosed in his expert report and discussion of materials

that were not cited to in his expert report. Any testimony on direct examination using

undisclosed sources as support for opinions is EXCLUDED on Rule 26 grounds. BSC

also seeks to exclude case-specific causation testimony of Dr. Margolis. I RESERVE

ruling on case-specific causation testimony until trial. Per my reasoning in Sanchez,

all other aspects of BSC’s Motion to Exclude the testimony of Dr. Margolis are

GRANTED. BSC’s Motion to exclude certain testimony of Dr. Margolis [ECF No. 31]

is GRANTED in part, DENIED in part, and RESERVED in part.

          c. Dr. Thomas H. Barker, Ph.D.

      The plaintiffs offer Dr. Barker as a biomaterials expert. He seeks to testify as

to general opinions, such as those related to the biocompatibility of polypropylene

mesh, mesh degradation, scar formation, mesh design, and mesh testing. I have

consistently excluded the testimony of Dr. Barker, and do so here again. In re Boston

Sci. Corp. Pelvic Repair Litig., MDL No. 2326, 2018 WL 2426222 (S.D. W. Va. May

29, 2018); Sanchez v. Boston Sci. Corp., 2:12-cv-05762, 2014 WL 4851989 (S.D. W.

Va. Sept. 29, 2014). I adopt my reasoning and findings from these orders here.

Therefore, BSC's Motion to Exclude the Opinions and Testimony of Thomas H.

Barker, Ph.D. [ECF No. 33] is GRANTED.



                                           6
 Case 2:13-cv-08669 Document 154 Filed 12/07/20 Page 7 of 14 PageID #: 16765

          d. Dr. Bobby Shull, M.D.

      Dr. Shull is a urogynecologist offered by the plaintiffs to provide expert opinion

testimony on the design and labeling of the Uphold device. I have previously

addressed BSC’s objections to Dr. Shull’s testimony in In re Boston Sci. Corp. Pelvic

Repair System Prods. Liab. Litig., MDL No. 2326, 2018 WL 2440257 (S.D. W. Va.

May 30, 2018). I adopt my reasoning and findings from that opinion here. Therefor,

BSC’s Daubert Motion concerning Dr. Shull [ECF No. 41] is GRANTED.

          e. Dr. Jimmy Mays, Ph.D.

      Dr. Mays is a Distinguished Professor of Chemistry at the University of

Tennessee. His particular field of expertise is polymer science. I have previously

addressed BSC’s objections to the testimony of Dr. Mays in In Re Boston Sci. Corp.

Pelvic Repair System Prods. Liab. Litig., MDL No. 2326, 2018 WL 2426132 (S.D. W.

Va. May 29, 2018). I adopt my reasoning and findings from that opinion here.

Therefore, BSC’s Daubert Motion concerning Dr. Jimmy Mays [ECF No. 42] is

GRANTED.

          f. Dr. Bruce Rosenzweig, M.D.

      Dr. Rosenzweig is a urogynecologist and a professor of obstetrics and

gynecology in Chicago, Illinois. Plaintiffs offer Dr. Rosenzweig as a general causation

expert and a case specific expert. I have addressed BSC’s objections to Dr.

Rosenzweig’s testimony in Carlson v. Boston Sci. Corp., No. 2:13-cv-05475, 2015 WL

1931311 (S.D. W. Va. April 28, 2015). I adopt my reasoning and findings from that

opinion here. Therefore, BSC’s Motion with regard to Dr. Rosenzweig’s opinions based

on his general causation report is GRANTED. BSC also objects to Dr. Rosenzweig’s



                                           7
 Case 2:13-cv-08669 Document 154 Filed 12/07/20 Page 8 of 14 PageID #: 16766

case specific testimony. I RESERVE ruling on the case specific testimony until trial.

BSC’s Motion [ECF No. 43] is GRANTED in part and RESERVED in part.

         g. Dr. Peggy Pence, Ph.D., RAC, FRAPS

      Dr. Peggy Pence is a clinical and regulatory consultant who provides advice,

guidance, and product development services to pharmaceutical/biopharmaceutical

and medical device companies in the areas of strategic planning, preclinical testing,

clinical trials, design and conduct, and regulatory matters involving the FDA. I have

addressed BSC’s objections to Dr. Pence’s testimony before in Armstrong v. Boston

Sci. Corp., No. 2:13-cv-24784, 2018 WL 3824375 (S.D. W. Va. Aug. 10, 2018). I adopt

my reasoning and findings in that opinion here. Accordingly, BSC’s Motion with

regard to Dr. Pence’s qualifications is DENIED. I also DENY BSC’s Motion to exclude

any opinion based on the HAS, NICE, or GHTF. BSC’s Motion to exclude Dr. Pence’s

opinion on premarket clinical testing is also DENIED. All other aspects of BSC’s

Motion to Exclude Dr. Pence’s testimony are GRANTED. In summary, BSC’s Motion

to Exclude [ECF No. 44] is GRANTED in part and DENIED in part.

         h. Dr. Russell Dunn, Ph.D.

      Dr. Dunn is a registered professional engineer and the president and founder

of Polymer Chemical Technologies LLC, a company that focuses on process and

product design issues, process and product safety, and polymer product analysis. I

have addressed BSC’s objections to Dr. Dunn’s testimony before in Bethune v. Boston

Scientific Corp., No. 2:13-cv-06199, 2016 WL 2983697 (S.D. W. Va. May 20, 2016). I

adopt my reasoning and findings from that opinion here. Accordingly, BSC’s Motion

to Exclude [ECF No. 45] is GRANTED.



                                          8
 Case 2:13-cv-08669 Document 154 Filed 12/07/20 Page 9 of 14 PageID #: 16767

         i. Dr. Scott Guelcher, Ph.D.

      Dr. Guelcher is a chemical engineer offered by the plaintiff to opine on how the

human body responds to polypropylene once it is implanted and the reactions that

occur on the surface of the implant. I have addressed BSC’s objections to Dr.

Guelcher’s testimony before in Bethune v. Boston Sci. Corp., No. 2:13-cv-06199, 2016

WL 2983697 (S.D. W. Va. May 20, 2016). I adopt my reasoning and findings from that

opinion here. Accordingly, BSC’s Motion to Exclude [ECF No. 46] is GRANTED.

         j. Dr. Richard Trepeta, M.D.

      Dr. Trepeta is a board-certified pathologist and a Fellow with the College of

American Pathologists and the International Society for the Study of Vulvovaginal

Disease. I have addressed BSC’s objections to Dr. Trepeta’s testimony before in

Bethune v. Boston Sci. Corp., No. 2:13-cv-06199, 2016 WL 2983697 (S.D. W. Va. May

20, 2016). I adopt my reasoning and findings from that opinion. As such, BSC’s

Motion with regard to any opinions based on the 24 pathology reports is GRANTED.

I RESERVE ruling on Dr. Trepeta’s case specific opinions until trial. The remaining

objections in BSC’s Motion to Exclude are DENIED. In summary, BSC’s Motion to

Exclude [ECF No. 48] are GRANTED in part and DENIED in part.

         k. Dr. Vladamir Iakovlev, M.D.

      Dr. Vladimir Iakovlev is an anatomical pathologist and the Director of

Cytopathology as the Department of Laboratory Medicine at St. Michael’s Hospital

in Toronto, Canada. I have addressed BSC’s objections to Dr. Iakovlev’s testimony in

Armstrong v. Boston Sci. Corp., No. 2:13-cv-24784, 2018 WL 3824375 (S.D. W. Va.

Aug. 10, 2018). I adopt my reasoning and findings from that opinion. Accordingly,

BSC’s Motion to Exclude Dr. Iakovlev’s general causation testimony is GRANTED. I

                                          9
Case 2:13-cv-08669 Document 154 Filed 12/07/20 Page 10 of 14 PageID #: 16768

RESERVE decision on Dr. Iakovlev’s case specific testimony until trial. In summary,

BSC’s Motion to Exclude [ECF No. 56] is GRANTED in part and RESERVED in part.

   V.       Plaintiffs’ Daubert Motions

            a. Dr. Gary L. Winn, Ph.D.

         Dr. Winn is a professor in Industrial and Management Systems Engineering

in the Safety Management program at West Virginia University. Dr. Winn offers

expert opinions with regard to the nature and purpose of an MSDS generally, and

specifically as to the MSDS for the polypropylene used by BSC in the manufacture of

its pelvic mesh products. The plaintiffs argue that Dr. Winn's opinions should be

excluded entirely, consistent with this court's decisions in Tyree and Eghnayem

because his expert report is identical to the reports filed and excluded in those two

cases. BSC has not presented any new arguments to convince me that Dr. Winn is

warranted as an independent expert. However, I acknowledge the potential need for

rebuttal testimony based on what the plaintiffs present at trial. Accordingly, I

RESERVE ruling on the admissibility of Dr. Winn's expert opinions [ECF No. 34] for

trial.

            b. Dr. Patrick Culligan, M.D.

         Plaintiff objects to the case specific testimony of Dr. Culligan. [ECF No. 39]. I

RESERVE ruling on Dr. Culligan’s case specific testimony until trial.

            c. Dr. Christine Brauer, Ph.D.

         Dr. Christine Brauer is the President of Brauer Device Consultants LLC,

where she provides consulting services to the medical device industry regarding FDA

regulatory requirements. I have addressed objections to Dr. Brauer’s testimony in

Armstrong v. Boston Sci. Corp., No. 2:13-cv-24784, 2018 WL 3824375 (S.D. W. Va.

                                             10
Case 2:13-cv-08669 Document 154 Filed 12/07/20 Page 11 of 14 PageID #: 16769

Aug. 10, 2018). I adopt my reasoning and findings from that opinion. Accordingly,

plaintiff’s Motion to Exclude [ECF No. 40] is GRANTED.

         d. Dr. Roger Goldberg, M.D.

      Dr. Goldberg is the Director of the Division of Urogynecology at NorthShore

University Health System and an Associate Professor of Obstetrics and Gynecology

at the University of Chicago Pritzker School of Medicine. He is a member of the board

of directors for the American Urogynecologic Society and is the co-inventor of the

Uphold. I have addressed these same objections to Dr. Goldberg’s testimony in In Re

Boston Sci. Corp. Pelvic Repair System Prods. Liab. Litig., MDL No. 2326, 2018 WL

2440268 (S.D. W. Va. May 30, 2018). I adopt my reasoning and findings from that

opinion here. Plaintiffs’ Motion to Exclude Dr. Goldberg’s opinions because he has a

conflict of interest is DENIED. Plaintiffs’ Motion to Exclude Dr. Goldberg’s opinions

because they are based solely on his personal experience is DENIED. Plaintiffs’

Motion to Exclude Dr. Goldberg’s opinion about the complication rate for the Uphold

is DENIED. Plaintiffs’ objection that Dr. Goldberg is not qualified to opine on the

physical properties of polypropylene is DENIED. I RESERVE ruling on the reliability

of Dr. Goldberg’s opinions on the physical properties of polypropylene until trial. I

RESERVE ruling on Dr. Goldberg’s opinions on vaginal mesh implantation until

trial. I RESERVE ruling on Dr. Goldberg’s MSDS opinions until trial. Dr. Goldberg’s

opinion on the adequacy of warnings and the DFU are EXCLUDED. To summarize,

plaintiffs’ Daubert Motion concerning Dr. Goldberg [ECF No. 38] is GRANTED in

part, DENIED in part, and RESERVED in part.




                                         11
Case 2:13-cv-08669 Document 154 Filed 12/07/20 Page 12 of 14 PageID #: 16770

          e. Dr. Stephen Spiegelberg, Ph.D.

      Dr. Stephen Spiegelberg is the president and co-founder of Cambridge Polymer

Group Inc., where he directs a team of scientists who perform contract research,

analytical testing, and device development for the biomedical and polymer industries.

I have addressed these same objections to Dr. Spiegelberg’s testimony in Armstrong

v. Boston Sci. Corp., No. 2:13-cv-24784, 2018 WL 3824375 (S.D. W. Va. Aug. 10, 2018).

I adopt my reasoning and findings from that opinion here. Plaintiffs have stated that

Dr. Spiegelberg will not testify about position statements of medical organizations or

BSC’s state of mind. Therefore, Plaintiffs’ Motion to Exclude testimony on these two

topics is DENIED as moot. To the extent that Dr. Spiegelberg intends to opine on ISO

standards without referencing the FDA, I find him qualified to do so. Accordingly, the

plaintiffs’ Motion with regard to Dr. Spiegelberg's qualifications is DENIED. The

plaintiffs’ Motion with regard to black specks or spots is DENIED. The plaintiffs'

Motion with regard to Dr. Spiegelberg's FTIR and EDS testing is DENIED. I

RESERVE ruling on Dr. Spiegelberg’s opinions regarding individual plaintiff’s

meshes until trial.


      In sum, plaintiffs’ Motion to Exclude the Testimony and Opinions of Dr.

Stephen Spiegelberg, Ph.D. [ECF No. 53] is DENIED in part, DENIED as moot in

part, and RESERVED in part.


          f. Dr. Stephen F. Badylak, D.V.M., Ph.D., M.D.

      Dr. Stephen Badylak is the Deputy Director of the McGowan Institute for

Regenerative Medicine, Director of the Center for Preclinical Studies, and a tenured

professor with the Department of Surgery at the University of Pittsburgh. I have


                                         12
Case 2:13-cv-08669 Document 154 Filed 12/07/20 Page 13 of 14 PageID #: 16771

addressed these same objections to Dr. Badylak’s testimony in Armstrong v. Boston

Sci. Corp., No. 2:13-cv-24784, 2018 WL 3824375 (S.D. W. Va. Aug. 10, 2018). I adopt

my reasoning and findings from that opinion here. Accordingly, plaintiffs’ Motion to

Exclude the Opinions and Testimony of Stephen F. Badylak, D.V.M., Ph.D., M.D.

[ECF No. 54] is DENIED.


   VI.      Effect of Daubert Ruling

         I emphasize that my rulings excluding expert opinions under Rule 702 and

Daubert are dispositive of their potential admissibility in these cases, but my rulings

not to exclude expert opinions are not dispositive of their admissibility at trial. In

other words, to the extent that certain opinions might be cumulative or might confuse

or mislead the jury, they may still be excluded under Rule 403 or some other

evidentiary rule. I will take up these issues as they arise.

   VII.     Conclusion

         For the reasons discussed above, my rulings on BSC’s Motions are as follows:

Motion to Exclude the Testimony of Dr. Niall Galloway, M.D. [ECF No. 30] is

GRANTED in part and DENIED in part; Motion to Exclude the Testimony of Dr.

Michael Thomas Margolis, M.D. [ECF No. 31] is GRANTED in part, DENIED in

part, and RESERVED in part; Motion to Exclude the Testimony of Dr. Thomas H.

Barker, Ph.D. [ECF No. 33] is GRANTED; Motion to Exclude the Testimony of Dr.

Bobby Shull, M.D. [ECF No. 41] is GRANTED; Motion to Exclude the Testimony of

Dr. Jimmy Mays, Ph.D. [ECF No. 42] is GRANTED; Motion to Exclude the

Testimony of Dr. Bruce Rosenzweig, M.D. [ECF No. 43] is GRANTED in part and

RESERVED in part; Motion to Exclude the Testimony of Dr. Peggy Pence, Ph.D.,

RAC, FRAPS [ECF No. 44] is GRANTED in part and DENIED in part; Motion to
                                           13
Case 2:13-cv-08669 Document 154 Filed 12/07/20 Page 14 of 14 PageID #: 16772

Exclude the Testimony of Dr. Russell Dunn, Ph.D. [ECF No. 45] is GRANTED;

Motion to Exclude the Testimony of Dr. Scott Guelcher, Ph.D. [ECF No. 46] is

GRANTED; Motion to Exclude the Testimony of Dr. Richard Trepeta, M.D. [ECF

No. 48] are GRANTED in part and DENIED in part; Motion to Exclude the

Testimony of Dr. Vladamir Iakovlev, M.D. [ECF No. 56] is GRANTED in part and

RESERVED in part.


      My rulings on plaintiffs’ motions are as follows: Motion to Exclude the

Testimony of Dr. Gary L. Winn, Ph.D. [ECF No. 34] is RESERVED; Motion to

Exclude the Testimony of Dr. Patrick Culligan, M.D. [ECF No. 39] is RESERVED;

Motion to Exclude the Testimony of Dr. Christine Brauer, Ph.D. [ECF No. 40] is

GRANTED; Motion to Exclude Dr. Roger Goldberg, M.D. [ECF No. 38] is

GRANTED in part, DENIED in part, and RESERVED in part; Motion to Exclude

the Testimony of Dr. Stephen Spiegelberg, Ph.D. [ECF No. 53] is DENIED in part,

DENIED as moot in part, and RESERVED in part; Motion to Exclude the

Testimony of Dr. Stephen F. Badylak, D.V.M., Ph.D., M.D. [ECF No. 54] is

DENIED.


      The court DIRECTS the Clerk to send a copy of this Order to counsel of

record and any unrepresented party.


                                      ENTER: December 7, 2020




                                         14
